DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-15 were originally presented having a filing date of 15 November 2019 and claiming priority to Republic of Korea Application KR10-2018-0149212 that was filed on 28 November 2018.
Claims 1, 6-7, and 11 were amended via Amendments received 08 April 2022. This communication is a Final Rejection.
Information Disclosure Statement
The Information Disclosure Statement that was filed on 03 March 2022 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
	Yes. Claims 11-15 are directed towards a method (process).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recited are directed towards a judicial exception, specifically an abstract idea. Claim 11 is directed to a method of building autonomous driving vehicle guide data by recognizing road lines and nearby obstacles and building, in a server, driving guide data to be transmitted to an autonomous driving vehicle which drives along the recognized road lines in consideration of the recognized nearby obstacles.  This is an abstract idea, specifically, a mental process, because the claimed steps can be practically performed in the human mind without the use of a computer and/or other technological element or device.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
	No.   There are no additional elements recited in the independent claim that integrates the exception into a practical application. 
Claim 11 has broad limitations of “collecting driving trajectory data”, “transmitting the driving trajectory data to a server”, “storing the driving trajectory data in the server”, and “transmitting driving guide data”.  
	These additional elements amount to “mere data gathering” which has been found to be an insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). 
	The additional element of the “server” and “wireless communication” amounts to mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 
Step Two B: Does the Claim Provide an Inventive Concept
No.  There are no additional elements recited in the independent claim that amount to significantly more than performing the abstract idea when considered separately and in combination. 
“Storing and receiving information in memory” and “receiving or transmitting data over a network” have been found to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II)). 
The steps of collecting and storing data are well-understood, routine, and conventional computing functions. A special purpose computer is not required to perform these steps. The generically recited computer element of “a server” does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer. Therefore, this additional element recited at a high level fails to amount to significantly more than the judicial exception.   
Dependent Claims
As per claims 12-13 and 15, these claims set forth the sources and/or types of data that are obtained. There are no elements in these claims that amount to significantly more than the abstract idea such that these claims are rendered subject matter eligible.  With regard to claim 15, the claims set forth the source of the data and the type of data.  It is further noted that the type of data claimed in Claim 15 can be obtained by an observation by a human and is therefore a mental process.
As per claim 14, this claim is directed towards evaluating data and updating data values.  These steps can be performed mentally or by pen and paper without the use of any technological components and are therefore subject matter ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatano et al (US Publication No. 2019/0163202 A1), hereinafter referred to as “Hatano”.
Regarding claim 11, Hatano teaches A method of building autonomous driving vehicle guide data by recognizing road lines and nearby obstacles and building, in a server, driving guide data to be transmitted to an autonomous driving vehicle which drives along the recognized road lines in consideration of the recognized nearby obstacles (see at least Hatano abstract “a driving support control unit executing driving support of automatically executing at least a part of speed control or steering control of the subject vehicle on the basis of the state of the surroundings of the subject vehicle detected by the detection unit”), the method comprising: 
collecting driving trajectory data of a vehicle driving on a certain road segment by transmitting the driving trajectory data to a server from the vehicle (see at least Hatano [0123] “The communication control unit 190 transmits the environment information 188 extracted by the extraction unit 135 to the server apparatus 300 using the communication device 55. In addition, the communication control unit 190 requests environment information relating to a road on which the subject vehicle M is running from the server apparatus 300 using the communication device 55. The communication control unit 190 stores the environment information that is received in response to the request from the server apparatus 300 and is received using the communication device 55 in the storage unit 180.”); 
storing the driving trajectory data in the server as driving guide data of the road segment (see at least Hatano Fig. 4 “storage unit 180”, [0085] “In the storage unit 180, for example, information such as high-accuracy map information 182, target lane information 184, control plan information 186, environment information 188, and the like is stored.”); and
transmitting driving guide data, for a specific lane among a plurality of driving lanes (see at least Hatano Fig. 4 “target lane information 184”), of a road segment ahead from the outside through wireless communication to the autonomous driving vehicle (see at least Hatano [0009] “a vehicle control system (100) including: … a communication control unit (190) transmitting the environment information extracted by the extraction unit to an external device using the communication unit”).
Regarding claim 12, Hatano teaches The method of claim 11, wherein the driving trajectory data comprises: information of a plurality of locations on a driving trajectory on the road segment; and driving direction vectors of the respective locations (see at least Hatano [0086] “The target lane determining unit 110 divides a route provided from the navigation device 50 into a plurality of blocks”; [0096] “The external system recognizing unit 142 recognizes states of each surrounding vehicle such as a position, a speed, an acceleration, and the like thereof”).
Regarding claim 13, Hatano teaches The method of claim 12, wherein the driving trajectory data further comprises at least one of driving stability, a destination, a vehicle type, weather, or and Global Positioning System (GPS) accuracy (see at least Hatano [0057] “The environment information includes information representing a state of the surroundings of a subject vehicle M”; [0087] “The high-accuracy map information 182 is map information having higher accuracy than that of the navigation map”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Min et al. (US Publication No. 20170192436 A1), hereinafter referred to as “Min”.
Regarding claim 1, Hatano teaches An autonomous driving method (see at least Hatano [0089]: “The driving support mode control unit 130 determines a mode of automated driving performed by the driving support control unit 120”) adapted to a failure of recognition of road lines which is capable of recognizing road lines and nearby obstacles and performing autonomous driving along the recognized road lines in consideration of the recognized nearby obstacles, the autonomous driving method comprising (“mode of automated driving”): 
(a) setting a global driving plan of determining a plurality of global node points for which at least one driving route change of a left turn, a right turn, and a U-turn to a destination is needed, and establishing a driving plan for a route change at each of the global node points (see at least Hatano [0063] “The navigation device 50 identifies a location of the subject vehicle M using the GNSS receiver and derives a route from the location to a destination designated by a user”, [0086] “The target lane determining unit 110 divides a route provided from the navigation device 50 into a plurality of blocks (for example, divides the route at every 100 [m] in the vehicle advancement direction) and determines a target lane for each block by referring to the high-accuracy map information 182. The target lane determining unit 110, for example, determines a lane in which the subject vehicle runs represented using a position from the left side. For example, in a case in which a branching point, a merging point, or the like is present in the route, the target lane determining unit 110 determines a target lane such that the subject vehicle M can run on a reasonable running route for advancing to a branching destination”, [0099] “The action plan of the automated driving, for example, is configured of a plurality of events that are sequentially executed. The events, for example, include … a lane changing event of changing a running lane”); 
(b) recognizing road lines and nearby obstacles and performing autonomous driving using information of the recognized road lines and nearby obstacles (see at least Hatano [0093] “The subject vehicle position recognizing unit 140 of the driving support control unit 120 recognizes a lane (running lane) in which the subject vehicle M is running”, [0094] “For example, the subject vehicle position recognizing unit 140 compares a pattern of road partition lines recognized from the high-accuracy map information 182 (for example, an array of solid lines and broken lines) with a pattern of road partition lines in the vicinity of the subject vehicle M that has been recognized from an image captured by the camera 40, thereby recognizing a running lane”, [0102] “Furthermore, in a case in which an obstacle is recognized in front of the subject vehicle M by the external system recognizing unit 142, the running mode determining unit 146A determines the obstacle avoidance running as the running mode”).
Hatano fails to teach but Min teaches (c) when the recognition of the information of the road lines fails receiving driving guide data, for a specific lane among a plurality of lanes (see at least Min Fig. 6, [0006] “The autonomous driving map data includes … road network data for each lane. That is, only the presence of the accurate road network data for each lane makes autonomous driving possible.”, [0086] “[0089] Accordingly, in operation 5602, the autonomous driving map providing unit 240 of the cloud server 200 searches for (lane-level route search) a lane-level route based on the searched road-level route. In this instance, the autonomous driving map providing unit 240 searches for the lane-level route including lane-link information indicating a lane in which the corresponding vehicle should actually drive among a plurality of lanes of the road-level route and lane-node information indicating the attribute for the lane link.”), of a road segment ahead from the outside through wireless communication from a server, recognizing nearby obstacles, and performing autonomous driving on the road segment in consideration of the driving guide data and information of the recognized nearby obstacle (see at least Min [0014] “a cloud server which collects precise map data for autonomous driving”, [0021] “the autonomous driving map providing unit may acquire the autonomous driving map data including a road-level route and guidance information for the autonomous driving vehicle to reach the destination, a lane-level route including lane information about a lane in which the autonomous driving vehicle should drive on a road in accordance with the road-level route, and a mission of a point at which a change in driving of the autonomous driving vehicle is required, by searching for the precise map data of the storage unit”). 
It is noted that Hatano teaches a case of failure to recognize road lines during automated driving (see at least Hatano [0007] “in a case in which information required for driving support cannot be acquired from surroundings like in a case in which a running partition line in which a subject vehicle is running cannot be recognized due to blurring or the like, there are cases in which it is necessary to take a countermeasure”, [0116] “The extraction unit 135 determines that the state of the road partition line recognized by the subject vehicle position recognizing unit 140 has changed. The extraction unit 135, for example, determines that a state such as presence/absence of a road partition line, a state in which a road partition line becomes blurred, a type of road partition line, or the like has changed from a state that was continuously been detected to another state as a change in the state of the road partition line.”) but fails to disclose that in that case received driving data should be used to continue autonomous operation.  
Hatano and Min are considered to be analogous to the claimed invention because they are in the same field of autonomous vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatano to use “receiving driving guide data, for a specific lane among a plurality of driving lanes, of a road segment ahead from the outside through wireless communication from a server, recognizing nearby obstacles, and performing autonomous driving on the road segment in consideration of the driving guide data and information of the recognized nearby obstacle” as disclosed in Min. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Min’s autonomous driving map data and lane-specific guidance information for the autonomous driving vehicle with Hatano’s mode of automated driving and detection of road lines in order to allow autonomous driving even when road lines are not recognized (see at least Min [0095] “In addition, the cloud server may provide autonomous driving map data in accordance with a road route to a vehicle by searching for the precise map data for autonomous driving of the autonomous driving vehicle, so that the autonomous driving of the autonomous driving vehicle may be controlled using the autonomous driving map data, and therefore a vehicle equipped with the autonomous driving apparatus may perform unmanned driving anywhere anytime.”).
Regarding claim 2, Hatano in view of Min teaches the autonomous driving method of claim 1 as shown above. Min further teaches wherein, in (c), the driving guide data comprises: a plurality of local node points on the road segment ahead; and direction vector information of each of the plurality of local node points (see at least Min [0015] “autonomous driving map data used for the autonomous driving vehicle to perform autonomous driving from a departure point set in advance to a destination”, [0090] “In addition, the autonomous driving map providing unit 240 may further search for mission information of a point at which a change in the driving of the autonomous driving vehicle such as rotation or lane change is required while the autonomous driving vehicle follows the road route. For example, the mission information may include information such as {x, y, θ, speed, maneuver, and turn}. In this instance, (x, y) denotes a location of a vehicle, θ denotes a vehicle heading direction due north, speed denotes a speed limit, maneuver (advancing instruction) includes {forward, backward, stop, and finish}, and turn (rotation instruction) includes {lane-change-left, lane-change-right, U-turn-left, and U-turn-right}.”).  
Hatano and Min are considered to be analogous to the claimed invention because they are in the same field of autonomous vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatano to use “wherein, in (c), the driving guide data comprises: a plurality of local node points on the road segment ahead; and direction vector information of each of the plurality of local node points” as disclosed in Min. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Min’s autonomous driving map data and guidance information for the autonomous driving vehicle with Hatano’s mode of automated driving and detection of road lines in order to ensure safe autonomous driving using accurate map data and guidance information (see at least Min [0006] “That is, only the presence of the accurate road network data for each lane makes autonomous driving possible”, [0016] “precise map data”).
Regarding claim 3, Hatano in view of Min teaches the autonomous driving method of claim 2 as shown above. Min further teaches wherein the driving guide data is obtained from driving trajectory data of other vehicles driving on the road segment (see at least Min [0015] “cloud server that establishes and manages precise map data based on raw data collected from a plurality of collection vehicles which are driving in mutually different locations”, [0031] “Also, the receiving may include receiving the raw data from at least one of an MMS vehicle equipped with an MMS and an ADAS vehicle equipped with an ADAS.”).  
Hatano and Min are considered to be analogous to the claimed invention because they are in the same field of autonomous vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatano to use “wherein the driving guide data is obtained from driving trajectory data of other vehicles driving on the road segment” as disclosed in Min. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Min’s autonomous driving map data collected from collection vehicles with Hatano’s mode of automated driving and detection of road lines in order to ensure safe autonomous driving using accurate map data and guidance information (see at least Min [0006] “That is, only the presence of the accurate road network data for each lane makes autonomous driving possible”, [0016] “precise map data”).
Regarding claim 4, Hatano in view of Min teaches the autonomous driving method of claim 3 as shown above. Min further teaches wherein the driving trajectory data of the other vehicles comprises at least one of Global Positioning System (GPS) accuracy, a destination, vehicle information, or surrounding environment information (see at least Min [0016] “Here, the raw data may be feature data including at least one of image data acquired via a vision sensor provided in each of the plurality of collection vehicles, road mark-shaped geometry information extracted from the image data, and position information of landmarks.”).
Hatano and Min are considered to be analogous to the claimed invention because they are in the same field of autonomous vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatano to use “wherein the driving trajectory data of the other vehicles comprises at least one of Global Positioning System (GPS) accuracy, a destination, vehicle information, or surrounding environment information” as disclosed in Min. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Min’s collected data including surrounding environment information with Hatano’s mode of automated driving and detection of road lines in order to ensure safe autonomous driving using accurate map data and guidance information and to allow changes in vehicle trajectory in consideration of the vehicle’s surrounding environment (see at least Min [0006] “That is, only the presence of the accurate road network data for each lane makes autonomous driving possible”, [0016] “precise map data”).
Regarding claim 8, Hatano in view of Min teaches the autonomous driving method of claim 2 as shown above. Min further teaches wherein the local node points and the direction vector information are determined based on road shape information of the road segment (see at least Min [0015] “precise map data based on raw data collected”, [0016] “Here, the raw data may be feature data including at least one of image data acquired via a vision sensor provided in each of the plurality of collection vehicles, road mark-shaped geometry information extracted from the image data, and position information of landmarks”).  
Hatano and Min are considered to be analogous to the claimed invention because they are in the same field of autonomous vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatano to use “wherein the local node points and the direction vector information are determined based on road shape information of the road segment” as disclosed in Min. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Min’s autonomous driving map data and guidance information for the autonomous driving vehicle with Hatano’s mode of automated driving and detection of road lines in order to ensure safe autonomous driving using accurate map data and guidance information (see at least Min [0006] “That is, only the presence of the accurate road network data for each lane makes autonomous driving possible”, [0016] “precise map data”). 
Regarding claim 9, Hatano in view of Min teaches the autonomous driving method of claim 3 as shown above. Min further teaches further comprising receiving the driving trajectory data from the other vehicles driving on the road segment via a remote server through wireless communication, and storing the received data (see at least Min [0019] “Also, the cloud server may transmit the autonomous driving map data to the autonomous driving vehicle”, [0020] “Also, the cloud server may include … a storage unit that stores the precise map data generated by the precise map data generation unit”).
Hatano and Min are considered to be analogous to the claimed invention because they are in the same field of autonomous vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatano to use “further comprising receiving the driving trajectory data from the other vehicles driving on the road segment via a remote server through wireless communication, and storing the received data” as disclosed in Min. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Min’s autonomous driving map data and guidance information for the autonomous driving vehicle, received via a remote server through wireless communication and stored, with Hatano’s mode of automated driving and detection of road lines in order to ensure safe autonomous driving at any time (see at least Min [0006] “That is, only the presence of the accurate road network data for each lane makes autonomous driving possible”, [0095] “In addition, the cloud server may provide autonomous driving map data in accordance with a road route to a vehicle by searching for the precise map data for autonomous driving of the autonomous driving vehicle, so that the autonomous driving of the autonomous driving vehicle may be controlled using the autonomous driving map data, and therefore a vehicle equipped with the autonomous driving apparatus may perform unmanned driving anywhere anytime.”).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hatano and Min as applied to claims 1-4 above, and further in view of Myers et al. (US Publication No. 20190277986 A1), hereinafter referred to as “Myers”.
Regarding claim 5, Hatano in view of Min teaches the autonomous driving method of claim 4 as shown above. The combination of Hatano in view of Min fails to teach but Myers teaches wherein the driving trajectory data of the other vehicles further comprises a plurality of pieces of driving data of a plurality of vehicles, and the autonomous driving method further comprises selecting one of the plurality of pieces of driving data (see at least Myers [0025] “In certain embodiments, detected objects may be assigned a priority score for localization and/or tracking. The priority score may be specific to an individual vehicle 202, depending on that vehicle's 202 location and course of travel relative to the detected object. For example, the priority score may be based on a category of classification (i.e., emergency vehicles may be assigned a higher priority than other vehicles), initial position estimates (i.e., closer objects may be prioritized over objects that are farther away)”, [0037] “Information may be shared with vehicles 502, 504, 506 according to their proximity to the object or obstacle, or upon user request”).  
Myers is considered to be analogous to the claimed invention because the reference is reasonably pertinent to the problem faced by the inventor (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hatano and Min to use “wherein the driving trajectory data of the other vehicles further comprises a plurality of pieces of driving data of a plurality of vehicles, and the autonomous driving method further comprises selecting one of the plurality of pieces of driving data” as disclosed in Myers. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Myers’ selection from a plurality of sensor detections with the combination of Hatano and Min’s mode of autonomous driving using autonomous driving map data collected from collection vehicles in order to be able to select information which allows for the highest accuracy, reliability, and/or relevance during autonomous driving (see at least Myers [0024] “the invention may utilize ultrasonic sensors 204 in combination with other sensing modalities such as camera sensors, Lidar sensors, radar sensors, global positioning systems, and the like, to ensure robust and reliable detection and localization of objects… Information that fails to meet a predetermined confidence score threshold may be ignored”, [0035] “The combined information from multiple detection sources may facilitate increased accuracy and reliability of object identification and localization.”).
Regarding claim 6, the combination of Hatano in view of Min further in view of Myers teaches the autonomous driving method of claim 5 as shown above. Myers further teaches wherein the selecting of one of the plurality of pieces of driving data is performed in consideration of at least one of a plurality of variables, wherein the plurality of variables comprise: whether the driving trajectory data is driving trajectory data of a vehicle closest to a current position of a subject vehicle (see at least Myers [0025] “In certain embodiments, detected objects may be assigned a priority score for localization and/or tracking. The priority score may be specific to an individual vehicle 202, depending on that vehicle's 202 location and course of travel relative to the detected object. For example, the priority score may be based on a category of classification (i.e., emergency vehicles may be assigned a higher priority than other vehicles), initial position estimates (i.e., closer objects may be prioritized over objects that are farther away)”, [0037] “In some embodiments, this information may be shared between vehicles 502, 504, 506 over a wireless network such as V2V communications systems, or other dedicated short-range communications (“DSRC”) systems known to those in the art.  Information may be shared with vehicles 502, 504, 506 according to their proximity to the object or obstacle, or upon user request”); whether a driving trajectory is most stable driving trajectory in consideration of driving stability data including a rate of change of a yaw rate, information based on the rate of change of the yaw rate, and speed; whether the destination is identical to a destination of the subject vehicle; the GPS accuracy; whether the vehicle type is similar to a vehicle type of the subject vehicle; and whether weather information included in the surrounding environment information indicates a clear day.  
Myers is considered to be analogous to the claimed invention because the reference is reasonably pertinent to the problem faced by the inventor (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hatano and Min to use “wherein the selecting of one of the plurality of pieces of driving data is performed in consideration of at least one of a plurality of variables, wherein the plurality of variables comprise: whether the driving trajectory data is driving trajectory data of a vehicle closest to a current position of a subject vehicle” as disclosed in Myers. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Myers’ selection from a plurality of sensor detections with the combination of Hatano and Min’s mode of autonomous driving using autonomous driving map data collected from collection vehicles in order to be able to select information which allows for the highest accuracy, reliability, and/or relevance during autonomous driving (see at least Myers [0024] “the invention may utilize ultrasonic sensors 204 in combination with other sensing modalities such as camera sensors, Lidar sensors, radar sensors, global positioning systems, and the like, to ensure robust and reliable detection and localization of objects… Information that fails to meet a predetermined confidence score threshold may be ignored”, [0035] “The combined information from multiple detection sources may facilitate increased accuracy and reliability of object identification and localization.”).
Regarding claim 7, the combination of Hatano in view of Min and further in view of Myers teaches the autonomous driving method of claim 6 as shown above. Myers further teaches wherein the selecting of one of the plurality of pieces of driving data is performed by evaluating scores in consideration of the plurality of variables with respect to the other vehicles and 15determining priorities according to the scores, wherein the scores are evaluated by calculating evaluation values of the plurality of variables through a predetermined evaluation algorithm (see at least Myers [0025] “In certain embodiments, detected objects may be assigned a priority score for localization and/or tracking”, [0026] “In some embodiments, objects having priority scores above a certain predetermined threshold may be tracked by a vehicle 202. The predetermined threshold for priority scores may be pre-defined”).
Myers is considered to be analogous to the claimed invention because the reference is reasonably pertinent to the problem faced by the inventor (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hatano and Min to use “wherein the selecting of one of the plurality of pieces of driving data is performed by evaluating scores in consideration of the plurality of variables with respect to the other vehicles and determining priorities according to the scores, wherein the scores are evaluated by calculating evaluation values of the plurality of variables through a predetermined evaluation algorithm” as disclosed in Myers. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Myers’ selection from a plurality of sensor detections with the combination of Hatano and Min’s mode of autonomous driving using autonomous driving map data collected from collection vehicles in order to be able to select information which allows for the highest accuracy, reliability, and/or relevance during autonomous driving (see at least Myers [0024] “the invention may utilize ultrasonic sensors 204 in combination with other sensing modalities such as camera sensors, Lidar sensors, radar sensors, global positioning systems, and the like, to ensure robust and reliable detection and localization of objects… Information that fails to meet a predetermined confidence score threshold may be ignored”, [0035] “The combined information from multiple detection sources may facilitate increased accuracy and reliability of object identification and localization.”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hatano in view of Min as applied to claim 1 above, and further in view of Maeda et al. (Japanese Publication 2019/070895A), hereinafter referred to as “Maeda”.
Regarding claim 10, Hatano in view of Min teaches the autonomous driving method of claim 1 as shown above. The combination of Hatano in view of Min fails to teach but Maeda teaches wherein operation (b) or (c) comprises calculating an evaluation value of a result of the recognition of the road line and comparing the evaluation value with a reference value to determine whether the recognition of the road line fails (see at least Maeda [0027] “The neighborhood shape calculation unit 102 performs a well‐known Hough transform on the extracted edge to detect a straight line (step S215), and calculates a straight line (white line) candidate straight line from the extracted straight lines (step). S220). Specifically, from the detected straight lines, the one with a large number of votes for the Hough transform is calculated as a white line candidate.”, [0029] “As shown in FIG. 3, the neighborhood shape calculation unit 102 narrows down the white line candidates (step S225). Specifically, the ratio of the contrast of the white line candidate to the road surface around the white line candidate in the captured image is higher than a predetermined threshold value, or the difference between the brightness of the white line candidate portion and the brightness around the white line candidate portion is equal to or more than the predetermined threshold value. Limit the white line candidates to the larger ones. In addition, it may be narrowed down in consideration of various features such as line thickness and total extension distance. Then, one white line candidate closest to the center of the vehicle in the left‐right direction is selected.”)
Maeda is considered to be analogous to the claimed invention because they are in the same field of autonomous vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hatano and Min to use “wherein operation (b) or (c) comprises calculating an evaluation value of a result of the recognition of the road line and comparing the evaluation value with a reference value to determine whether the recognition of the road line fails” as disclosed in Maeda. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Maeda’s requirement of an evaluation of recognition of the road lines with Min’s autonomous driving map data and guidance information for the autonomous driving vehicle and Hatano’s mode of automated driving and detection of road lines in order to ensure safe autonomous driving with accurate recognition of a road line (see at least Maeda [0002] “When the track of the own vehicle is recognized, operations necessary for automatic driving such as detection of obstacles on the track, automatic operation of brakes, and estimation of lane departure can be performed. Therefore, in order to realize more stable automatic driving, a technique for recognizing the shape of the track from the vicinity of the current position to a distant place with high accuracy is desired.”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Zavoli et al. (US Publication No. 2009/0138497 A1), hereinafter referred to as "Zavoli”.
Regarding claim 14, Hatano teaches the method of claim 11 as shown above. Hatano fails to teach but Zavoli teaches wherein the storing of the driving guide data comprises performing data updating on the basis of evaluation values of the received driving trajectory data and previously stored driving trajectory data of another vehicle, the evaluation values being obtained using an evaluation algorithm (see at least Zavoli [0013] “Collected data from the plurality of vehicles 212 may be stored 214, where data may be collected until enough data is collected 218 for subsequent analysis. ... Once these probe attribute inferences are made 222, the probe inference attributes may then be compared 224 to road segment attribute data stored in the geographic database 152. ... A comparison 224 between the likely value of a road segment attribute as characterized by inference, and the road attributes as stored in the geographic database 152 may be performed to determine whether there are any significant differences detected 228. ... In embodiments, if significant differences are detected 228, a plurality of actions may follow, such as to generate a change notification 232, to generate an alert 234, to generate a database alteration 238, or the like.”).
Hatano and Zavoli are considered to be analogous to the claimed invention because they are in the same field of vehicle navigation (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatano to use “wherein the storing of the driving guide data comprises performing data updating on the basis of evaluation values of the received driving trajectory data and previously stored driving trajectory data of another vehicle, the evaluation values being obtained using an evaluation algorithm” as disclosed in Zavoli. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zavoli’s method for updating a map database with Hatano’s server apparatus in order for map data to be accurate and corrected in a timely manner (see at least Zavoli [0002]-[0003] “More and more use is being made of electronic maps, such as for routing, navigation, finding addresses, and points of interest, and generally answering all manner of queries involving spatial information. New uses are continually appearing and some of them relate to safety applications. As a consequence of all these uses of maps, it is becoming more and more necessary to identify change in the real world and reflect that change in the electronic map in a timely fashion. In the past this has been a very difficult, time consuming, expensive task, with some items failing to be promptly entered and other items being entered erroneously. For example, road map databases for a country the size of the US are enormous. They represent hundreds of millions of individual facts. Man and nature are continuously changing or adding to those facts. Mapping companies are continuously looking for new methods to find changes, or even an indication of change, so they may more effectively research the issue and update the electronic map.”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hatano in view of Zavoli as applied to claim 14 above, and further in view of Onozawa et al. (US Patent No. 9672739B2), hereinafter referred to as “Onozawa”.
Regarding claim 15, Hatano in view of Zavoli teaches the method of claim 14 as shown above. The combination of Hatano in view of Zavoli fails to teach but Onozawa teaches wherein the driving trajectory data comprises information of locations on a driving trajectory of a corresponding vehicle on the road segment and a driving direction vector at each of the locations and further comprises at least one piece of information of driving stability, a destination, a vehicle type, weather, or Global Positioning System (GPS) accuracy, wherein the evaluation values are calculated on the basis of the GPS accuracy or the driving stability (see at least Onozawa Column 3 lines 4-13 “The navigation apparatus 101 has a function of generating movement history data on the basis of the map data downloaded from the server apparatus 103 and position determination information by an autonomous navigation sensor or a GPS receiver. The movement history data in this case includes data, such as a traveling locus, a traveling speed, and a traveling time of the vehicle on the map data. The navigation apparatus 101 transmits the generated movement history data to the server apparatus 103”, Column 3 lines 25-30 “The map data update device collects movement history data of moving bodies (vehicles and persons) from a plurality of navigation apparatuses 101 and a plurality of smart phones 102. Then, the map data update device updates map data on the basis of the collected movement history data.”).
Onozawa is considered to be analogous to the claimed invention because they are in the same field of vehicle navigation (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hatano and Zavoli to use “wherein the driving trajectory data comprises information of locations on a driving trajectory of a corresponding vehicle on the road segment and a driving direction vector at each of the locations and further comprises at least one piece of information of driving stability, a destination, a vehicle type, weather, or Global Positioning System (GPS) accuracy, wherein the evaluation values are calculated on the basis of the GPS accuracy or the driving stability” as disclosed in Onozawa. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hatano’s server apparatus and Zavoli’s method for updating a map database with Onozawa’s updating of map data on the basis of movement history data in order to efficiently and promptly update map data (see at least Onozawa Column 1 lines 36-40  “Hence, when a new road is generated in the map data, it is required to generate respective pieces of information on the node and road link in accordance with the road shape, and to generate the road type and road attribute as information associated with the road link.”, Column 2 lines 10-39 “However, although the road link can be automatically generated, road associated information such as the road type or road attribute cannot be automatically generated. Because of this, a worker manually generates the road associated information. In particular, to obtain the road associated information, the worker has to visit the site where the road was actually constructed and perform on-site inspection. This is a troublesome work. Also, it takes a long period of time until the new road is registered in the map data. The present invention is made to address such problems, and it is an object of the invention to markedly decrease the troublesome work and time required for registration of a new road by allowing road associated information relating to the new road to be automatically registered in map data. To address the above-described problem, in implementations of the present invention, for a new road set in a region where an existing road is not present on map data, road associated information to be applied to a road link of a new road is determined and set on the basis of movement history data relating to at least one moving body stored in a movement history storage unit.”).

Response to Arguments
Applicant's arguments filed 08 April 2022 have been fully considered but they are not persuasive. 
With regard to the 101 rejections, there is no “improvement in a technology of building autonomous driving vehicle guide data” nor a “novel method” (see Applicant Remarks, page 3) in the collecting, storing, and transmitting data steps broadly recited in amended claim 11. Adding insignificant extra-solution activities, like collecting, storing, and transmitting data, to the judicial exception is not indicative of integration into a practical application. It is not clear how a vehicle performing the steps of collecting, storing, and transmitting data while in operation constitutes an improvement to the technical field. Furthermore, a vehicle collecting, storing, and transmitting data is well-understood, routine, and conventional in the art. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, is not indicative of an inventive concept. See at least MPEP 2106.05(d), MPEP 2106.05(g), and Berkheimer Memo issued on April 20, 2018.
With regard to the 102 and 103 rejections, the newly added limitations are taught in either the Hatano, Min, or Myers references as has been set forth above, contrary to Applicants’ assertions. Regarding claim 1, Hatano discloses “setting a global driving plan of determining a plurality of global node points for which at least one driving route change of a left turn, a right turn, and a U-turn to a destination is needed, and establishing a driving plan for a route change at each of the global node points” and “recognizing road lines and nearby obstacles and performing autonomous driving using information of the recognized road lines and nearby obstacles” and Min discloses “when the recognition of the information of the road lines fails, receiving driving guide data, for a specific lane among a plurality of driving lanes, of a road segment ahead from the outside through wireless communication from a server, recognizing nearby obstacles, and performing autonomous driving on the road segment in consideration of the driving guide data and information of the recognized nearby obstacle”, as has been set forth above. One of ordinary skill in the art would have been motivated to modify Hatano’s mode of automated driving and detection of road lines to include Min’s autonomous driving map data and lane-specific guidance information for the autonomous driving vehicle with in order to allow autonomous driving even when road lines are not recognized, a potential situation Hatano disclosed (see at least Hatano [0007]). Regarding claims 6 and 7, Hatano in view of Min and further in view of Myers discloses all the limitations as has been set forth above. Regarding claim 11, Hatano discloses all the limitations as has been set forth above. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections. The Office has added additional citations to the references to set forth where the newly amended limitations are taught in these prior art references. 
The 35 U.S.C. 112(b) rejections to claims 6-7 are withdrawn in view of the Applicant’s amendments filed on 08 April 2022. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                                        

/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667